       CASE 0:18-cv-00466-SRN-HB Document 76 Filed 09/30/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 BROCK FREDIN,
                                                     Case No. 18-cv-466-SRN-HB
                        Plaintiff,

        --against--
                                                     PLAINTIFF’S MOTION TO EXTEND
 GRACE ELIZABETH MILLER,                             FACT DISCOVERY
 CATHERINE MARIE SCHAEFER,


                        Defendants.




       Plaintiff Brock Fredin (“Plaintiff”), proceeding pro se, hereby submits this motion pursuant

to Fed. R. Civ. P. 25(e) and 45 C.F.R. §§ 160 and 164 to extend discovery sixty (60) days in the

above-captioned matter. In support thereof, Plaintiff states:

                PLAINTIFF’S MOTION TO EXTEND FACT DISCOVERY

         1.    Plaintiff filed his complaint on July 18, 2017. The parties currently have a

 discovery close date of October 1, 2019

         2.    On August 31, 2019 Defendants noticed a deposition of Plaintiff dated September

 30, 2019.

         3.    On August 31, 2019, Defendants noticed Plaintiff of their Interrogatories and

 requests for production of documents. Defendants requested medical documents and histories.

         4.    On September 6, 2019 Plaintiff noticed Defendants of his Interrogatories and

 requests for production of documents.




                                                 1
     CASE 0:18-cv-00466-SRN-HB Document 76 Filed 09/30/19 Page 2 of 5



       5.     In early September, Plaintiff diligently noticed Defendants of his inability to

comply with the deposition notice due to limited financial resources as a result of Defendants

actions.

       6.     Based on Defendants actions, Plaintiff is currently working in Milwaukee

Wisconsin as an engineer, homeless, living in his car, awaiting his first paycheck. At present,

Plaintiff has limited resources to pay for gas and/or travel until he receives the payment described

above. Plaintiff is currently on food stamps. Plaintiff expected his first paycheck on September

30, 2019 but it has not posted. Upon information and belief, Plaintiff expects his first paycheck

within the next day or week. Plaintiff states that discovery is extraordinarily difficult if not

impossible without a stable income and housing.

       7.     In early September, Defendants counsel noticed Plaintiff that they are filing a

protective order that attempts to illegally and facially unconstitutionally block Plaintiff from

taking depositions of Defendants based on their unlawful exploitation of their rubber-stamped

harassment restraining orders. Plaintiff alleges that Defendants are illegally depriving Plaintiff

of access to the courts.

       8.     On September 27, 2019 Plaintiff received Defendants counsel discovery objections

stating that they would not comply with Plaintiff’s Interrogatory or Requests for Production of

Document requests.

       9.     On September 30, 2019 Plaintiff sent and Defendants counsel received a first set of

Interrogatories and document productions with limited objections in compliance with their

August 31, 2019 requests. Hundreds of documents were sent by Plaintiff and received by

Defendants.




                                                2
      CASE 0:18-cv-00466-SRN-HB Document 76 Filed 09/30/19 Page 3 of 5



        10.   Defendants counsel has communicated that they object to an extension of

 discovery.

        11.   This is Plaintiff’s first request for an extension of discovery.


       WHEREFORE, for reasons set forth above, Plaintiff respectfully request this Honorable

Court extend discovery sixty (60) days.




Dated: September 30, 2019                            Respectfully Submitted,
Milwaukee, WI


                                                     s/ Brock Fredin
                                                     ______________________________
                                                     Brock Fredin
                                                     Milwaukee, WI
                                                     (612) 424-5512 (tel.)
                                                     brockfredinlegal@icloud.com
                                                     Plaintiff, Pro Se




                                                 3
    CASE 0:18-cv-00466-SRN-HB Document 76 Filed 09/30/19 Page 4 of 5



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


BROCK FREDIN,
                                                Case No. 18-CV-466-SRN-HB
                    Plaintiff,

     --against--
                                                MEET AND CONFER STATEMENT
GRACE ELIZABETH MILLER,
CATHERINE MARIE SCHAEFER

                    Defendants.



    I, BROCK FREDIN, proceeding pro se, hereby certify that:

    I met and conferred with opposing parties by:

    1. On September 27, 2019 I emailed a conference call request to Defendants counsel
       Adam C. Ballinger and K. Jon Breyer in reference to this discovery extension request
    2. On September 27, 2019 Defendants counsel K. Jon Breyer responded by email
       objecting to the request in writing and declined a call or further communication in
       reference to the request.


    Discussing the following motion:

    PLAINTIFF’S MOTION TO EXTEND FACT DISCOVERY (name of motion
    discussed).

    As a result of the meet-and-confer, the parties:
    (Check the box that applies.)

    R Do not agree on the resolution of any part of the motion.

       Agreed on all or part of the motion and request that the Court incorporate the
       following agreement in an order:
      CASE 0:18-cv-00466-SRN-HB Document 76 Filed 09/30/19 Page 5 of 5



Dated: September 30, 2019


                                                  s/ Brock Fredin
                                                  ______________________________
                                                  Brock Fredin
                                                  Milwaukee, WI
                                                  (612) 424-5512 (tel.)
                                                  brockfredinlegal@icloud.com
                                                  Plaintiff, Pro Se


Note: All parties filing the motion must date and sign the Meet-and-Confer Statement and
provide their mailing address and telephone number. Attach additional sheets of paper as
necessary. The Meet-and Confer Statement must be served on each party, together with the
documents required under LR 7.1(b)-(c).
